PER CURIAM:
Nestor Campos-Alonzo appeals the district court’s order denying his motion to modify his sentence under 18 U.S.C. § 3582(c) (2000). In criminal cases, a defendant must file his notice of appeal within ten days of the entry of judgment. Fed. R.App. P. 4(b)(1)(A). The district court, with or without a motion, may grant an extension of time to file a notice of appeal of up to thirty days upon a showing of excusable neglect or good cause. Fed. R.App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.1985).
The district court entered judgment on July 3, 2006; the ten-day appeal period expired on July 18, 2006. Campos-Alonzo filed a notice of appeal after the ten-day appeal period expired but within the thirty-day excusable neglect period. Because the notice of appeal was filed within the excusable neglect period, we remand the case to the district court for the court to determine whether Campos-Alonzo has shown excusable neglect or good cause warranting an extension of the ten-day appeal period. The record, as supplemented, will then be returned to this court for further consideration.
We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

REMANDED.